Citation Nr: 1602531	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected right knee meniscal injury.

2.  Entitlement to a compensable rating for left wrist tendonitis prior to April 21, 2010.

3.  Entitlement to a rating in excess of 10 percent for left wrist tendonitis beginning April 21, 2010.

4.  Entitlement to a compensable rating for right wrist tendonitis prior to April 21, 2010.

5.  Entitlement to a rating in excess of 10 percent for right wrist tendonitis beginning April 21, 2010.

6.  Entitlement to a compensable rating for left elbow tendonitis prior to April 21, 2010.

7.  Entitlement to a rating in excess of 10 percent for left elbow tendonitis beginning April 21, 2010.

8.  Entitlement to a compensable rating for right elbow tendonitis prior to April 21, 2010.

9.  Entitlement to a rating in excess of 10 percent for right elbow tendonitis beginning April 21, 2010.

10.  Entitlement to initial compensable rating for a left lung mass, status post left upper lobectomy.

11.  Entitlement to a total disability rating based on individual unemployability prior to July 27, 2011.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971 and from October 1979 to October 1996.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

During the pendency of this appeal, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU), which was granted, effective July 27, 2011.  However, a claim of entitlement TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that throughout the pendency of the appeals of the above-captioned increased rating claims, the Veteran asserted that he was unemployed due to his service-connected disabilities.  Thus, the Board finds that a claim of entitlement to TDIU prior to July 27, 2011, has been raised by the record as part of the above-captioned increased rating claims.  Accordingly, the issue has been added to the title page.  

The issues of entitlement to service connection for a left knee disorder and an initial compensable rating for a left lung mass, status post left upper lobectomy, are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected left wrist tendonitis has been manifested by pain and, at most, limitation of left wrist dorsiflexion to 60 degrees, with pain beginning at 50 degrees, and left wrist palmar flexion to 60 degrees, with pain beginning at 50 degrees.

2.  Throughout the appeal period, the Veteran's service-connected right wrist tendonitis has been manifested by pain and, at most, right wrist dorsiflexion to 35 degrees, and right wrist palmar flexion to 15 degrees. 

3.  Prior to April 21, 2010, the Veteran's service-connected left elbow tendonitis has been manifested by pain, swelling, and, at most, limitation of flexion to 125 degrees and limitation of extension to 0 degrees.

4.  Beginning April 21, 2010, the Veteran's service-connected left elbow tendonitis has been manifested by pain, swelling, decreased manual dexterity, problems lifting and carrying, and, at most, limitation of flexion to 125 degrees and limitation of extension to 0 degrees.

5.   Prior to April 21, 2010, the Veteran's service-connected right elbow tendonitis has been manifested by pain, swelling, and, at most, limitation of flexion to 125 degrees and limitation of extension to 0 degrees. 

6.  Beginning April 21, 2010, the Veteran's service-connected right elbow tendonitis has been manifested by pain, swelling, decreased manual dexterity, problems lifting and carrying, and, at most, limitation of flexion to 125 degrees and limitation of extension to 0 degrees.

7.  Throughout the appeal period, the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left wrist tendonitis prior to April 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).

2.  The criteria for a rating in excess of 10 percent for left wrist tendonitis on or after April 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).

3.  The criteria for a compensable rating for right wrist tendonitis prior to April 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).

4.  The criteria for a rating in excess of 10 percent for right wrist tendonitis on or after April 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).

5.  The criteria for a compensable rating for left elbow tendonitis prior to April 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 (2015).

6.  The criteria for a rating in excess of 10 percent for left elbow tendonitis on or after April 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5206 (2015).

7.  The criteria for a compensable rating for right elbow tendonitis prior to April 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 (2015).

8.  The criteria for a rating in excess of 10 percent for right elbow tendonitis on or after April 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5206 (2015).

9.  The criteria for entitlement to TDIU have been met throughout the period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).






(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO's January 2007 and June 2008 letters to the Veteran contained the requisite notice.  Id.  Thus, the Board finds that the Veteran has received the requisite notice.  

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records, Social Security Administration records, and all available VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In August 2014, the Board remanded the above-captioned claims for consideration of additional medical evidence received without a waiver or RO jurisdiction.  While in remand status, the RO considered the additional evidence and issued a supplemental statement of the case in April 2015.  Accordingly, the Board finds that there has been substantial compliance with this portion of the August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.

The Veteran was provided VA examinations in January 2007, August 2008, April 2010, August 2011, December 2011, and May 2012.  With respect to the claims being decided herein, the examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for fully informed evaluations of the disabilities at issue.  As such, the Board finds that the Veteran has been provided adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Additionally, staged ratings are appropriate when the factual findings show distinct time periods during which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505   (2007); Fenderson v. West, 12 Vet. App. 119, 127 (1999).

II.  Bilateral Wrist Tendonitis

In a February 1997 rating decision, service connection was granted for bilateral tendonitis of the wrists, and a non-compensable rating was assigned, effective November 1, 1996.  In November 2006, the Veteran filed a claim of entitlement to a compensable rating for his service-connected bilateral wrist tendonitis, which was denied in a March 2007 rating decision.  Thereafter, the Veteran perfected an appeal.  In an April 2015 rating decision, the RO assigned a 10 percent disability rating for each wrist, effective April 21, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

The Veteran's service-connected bilateral tendonitis of the wrists has been evaluated pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5215, relating to limitation of motion of the wrist.  Pursuant to Diagnostic Code 5215, a 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code.  A higher schedular rating is only warranted when there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015).  

During a January 2007 VA examination, the Veteran reported right wrist pain and stiffness in both wrists.  Imaging studies revealed no significant radiographic abnormalities.  A physical examination revealed no evidence of joint ankylosis.  The diagnosis was wrist sprain.  Range of motion testing revealed bilateral dorsiflexion to 70 degrees; bilateral palmar flexion to 80 degrees; bilateral ulnar deviation to 45 degrees, with pain in the right wrist beginning at 45 degrees; and bilateral radial deviation to 20 degrees.  There was no additional limitation of motion after repetitive use.   

During an August 2008 VA examination, the Veteran reported progressively worsening wrist pain, bilaterally.  He also reported severe flare-ups occurring about once a year and lasting about 30 minutes in duration, during which time he reportedly could not do anything.  It was noted that the Veteran was right hand dominant.  A physical examination revealed warmth, swelling, and tenderness of both wrists.  Range of motion testing revealed bilateral dorsiflexion to 60 degrees, with pain beginning at 50 degrees, and bilateral palmar flexion to 60 degrees, with pain beginning at 50 degrees.  There was no additional limitation of motion after repetitive use.  The diagnosis was bilateral wrist tendonitis.
		
During an April 2010 VA examination, the Veteran reported bilateral wrist pain and recurrent swelling with decreased speed upon motion.  He characterized his pain as a four, out of ten, in severity, which was worse on the left side due to using a cane.  He denied any current treatments for the condition.  There was no evidence of wrist deformity, instability, giving way, stiffness, weakness, incoordination, dislocation, subluxation, locking, or effusion.  A physical examination revealed bilateral wrist tenderness and guarding of movement of the left wrist.  Muscle strength was a five out of five, bilaterally.  Range of motion testing of the left wrist revealed dorsiflexion to 60 degrees, palmar flexion to 65 degrees, radial deviation to 10 degrees, and ulnar deviation to 15 degrees.  Range of motion testing of the right wrist revealed dorsiflexion to 35 degrees, palmar flexion to 15 degrees, radial deviation to 8 degrees, and ulnar deviation to 12 degrees.  There was objective evidence of pain with active range of motion on both sides and following repetitive use.  However, there was no additional limitation in range of motion after three repetitions.  There was no evidence of joint ankylosis.  The examiner indicated that the Veteran's bilateral wrist tendonitis caused decreased manual dexterity and problems with lifting and carrying.  
	
Throughout the appeal period, the limitation of motion caused by the Veteran's service-connected bilateral wrist tendonitis resulted in, at most, left wrist dorsiflexion to 60 degrees, with pain beginning at 50 degrees; left wrist palmar flexion to 60 degrees, with pain beginning at 50 degrees; right wrist dorsiflexion to 35 degrees; and right wrist palmar flexion to 15 degrees.  Based on the foregoing, the Board finds that the limitation of motion caused by the Veteran's bilateral wrist tendonitis warrants a non-compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Nevertheless, the Board will not disturb the already assigned 10 percent disability ratings based on limitation of motion with complaints of pain as of April 21, 2010.    

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by the non-compensable ratings assigned prior to April 21, 2010, and the 10 percent ratings assigned as of April 21, 2010.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also Deluca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011).  Prior to April 21, 2010, the Veteran's bilateral wrist tendonitis caused pain and non-compensable limitation of motion with no additional limitation after repetitive use.  Although the Veteran reported pain, it caused little functional impairment in terms of range of motion.  See Mitchell, 25 Vet. App. at 33.  Accordingly, the Board finds that a compensable rating is not warranted prior to April 21, 2010, based on additional functional loss.  Id.  Beginning April 21, 2010, maximum 10 percent ratings were assigned for each wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, the 10 percent ratings already assigned for each wrist were based entirely on the Veteran's complaints of pain and additional functional loss, as range of motion testing did not meet the minimum criteria for a compensable rating based in limitation of motion.  Accordingly, an increased rating based on additional functional loss on or after April 21, 2010, is not warranted.  

The Board has also considered whether higher disability ratings are warranted under an alternative diagnostic code relating to disabilities of the wrist.  However, the evidence of record does not show ankylosis of the wrist.  Thus, a higher disability rating is not warranted under an alternative diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  

III.  Bilateral Elbow Tendonitis

In a February 1997 rating decision, service connection was granted for bilateral tendonitis of the elbows, and a non-compensable rating was assigned, effective November 1, 1996.  In November 2006, the Veteran filed a claim of entitlement to a compensable rating for his service-connected bilateral elbow tendonitis, which was denied in a March 2007 rating decision.  Thereafter, the Veteran perfected an appeal.  In an April 2015 rating decision, the RO assigned a 10 percent disability rating for each elbow, effective April 21, 2010.  

The Veteran's service-connected bilateral tendonitis of the elbows has been evaluated pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5206, relating to limitation of flexion of the elbow.  Pursuant to Diagnostic Code 5206, a 10 percent rating is warranted where flexion of either elbow is limited to 100 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  A 20 percent rating is warranted where flexion of either elbow is limited to 90 degrees, or where flexion of the minor elbow is limited to 70 degrees.  Id.  A 30 percent rating is warranted where flexion of the major elbow is limited to 70 degrees, or where flexion of the minor elbow is limited to 55 degrees.  Id.  A 40 percent rating is warranted where flexion of the major elbow is limited to 55 degrees, or where flexion of the minor elbow is limited to 45 degrees.  Id.  A maximum 50 percent rating is warranted where flexion of the major elbow is limited to 45 degrees.  Id.  

Pursuant to Diagnostic Code 5207, a 10 percent rating is warranted where extension of either elbow is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  A 20 percent rating is warranted where extension of either elbow is limited to 75 degrees, or extension of the minor elbow is limited to 90 degrees.  Id.  A 30 percent rating is warranted where extension of the major elbow is limited to 90 degrees, or where extension of the minor elbow is limited to 100 degrees.  Id.  A 40 percent rating is warranted where extension of the major elbow is limited to 100 degrees, or where extension of the minor elbow is limited to 110 degrees.  Id.  A maximum 50 percent rating is warranted where extension of the major elbow is limited to 110 degrees.  Id.  

During an August 2008 VA examination, the Veteran reported progressively worsening elbow pain, bilaterally.  He also reported severe flare-ups occurring about once a year and lasting about 30 minutes in duration, during which time he reportedly could not do anything.  It was noted that the Veteran was right hand dominant.  A physical examination revealed warmth, swelling, and tenderness of both elbows.  Range of motion testing revealed bilateral elbow flexion to 125 degrees and bilateral elbow extension to 0 degrees, with no additional limitation of motion after repetitive use.  The diagnosis was bilateral elbow tendonitis.  

During an April 2010 VA examination, the Veteran reported bilateral elbow pain and swelling with decreased speed upon motion.  He characterized his pain as a four, out of ten, in severity.  He denied any current treatments for the condition.  There was no evidence of elbow deformity, instability, giving way, stiffness, weakness, incoordination, dislocation, subluxation, locking, or effusion.  A physical examination revealed bilateral elbow tenderness and guarding of movement.  Muscle strength testing was a five out of five, bilaterally.  Range of motion testing of the left elbow reveled flexion to 140 degrees, extension to 0 degrees, pronation to 80 degrees, and supination to 80 degrees.  Range of motion testing of the right elbow revealed flexion to 125 degrees, extension to 0 degrees, right pronation to 80 degrees, and supination to 80 degrees.  There was objective evidence of pain with motion and following repetitive use.  However, there was no additional limitation in range of motion after three repetitions.  There was no evidence of joint ankylosis.  The examiner indicated that the Veteran's bilateral elbow tendonitis caused decreased manual dexterity and problems with lifting and carrying.  

An October 2010 VA treatment record indicates that the Veteran complained of bilateral elbow pain, which was worse on the left side.  He described his pain as a constant, stabbing pain, which was exacerbated by exercise or lifting even light objects.  Imaging studies revealed normal bony mineralization, normal preservation of the joint spaces, and unremarkable soft tissues.  A physical examination revealed no edema, erythema, warmth, asymmetry, deformity, or palpable/visible masses. There was tenderness to light touch and deep palpation on the left side and tenderness to deep palpation on the right side.  The treatment provider indicated that the Veteran exhibited full range of motion, bilaterally, but with pain on the left side.  The assessment was lateral left elbow pain suggestive of lateral epicondylitis, greater on the left.  The treatment provider recommended conservative treatment with physical therapy to decrease the pain and improve functionality. 

Throughout the appeal period, the limitation of motion caused by the Veteran's service-connected bilateral elbow tendonitis resulted in, at most, limitation of elbow flexion to 125 degrees, bilaterally, and limitation of elbow extension to 0 degrees, bilaterally.  Based on the foregoing, the Board finds that the limitation of motion caused by the Veteran's bilateral elbow tendonitis warrants a non-compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.  Nevertheless, the Board will not disturb the already assigned 10 percent disability ratings based on limitation of motion with complaints of pain as of April 21, 2010.    

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by the non-compensable ratings assigned prior to April 21, 2010, and the 10 percent ratings assigned as of April 21, 2010.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also Deluca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 33.  Prior to April 21, 2010, the Veteran's bilateral elbow tendonitis has resulted in pain, swelling, and non-compensable limitation of motion with no additional limitation after repetitive use.  Although the Veteran reported pain, it caused little functional impairment in terms of range of motion.  See Mitchell, 25 Vet. App. at 33.  Accordingly, the Board finds that a compensable rating is not warranted prior to April 21, 2010, based on additional functional loss.  Id.  Beginning April 21, 2010, the Veteran's bilateral elbow tendonitis has resulted pain, swelling, decreased manual dexterity, problems lifting and carrying, and non-compensable limitation of  motion with no additional limitation after repetitive use.  As the 10 percent ratings already assigned for each elbow are based entirely on the Veteran's complaints of pain and additional functional loss, the Board finds that Veteran's bilateral elbow tendonitis did not result in additional functional loss not contemplated by the 10 percent ratings.  Accordingly, an increased rating based on additional functional loss on or after April 21, 2010, is not warranted.  

The Board has also considered whether higher disability ratings are warranted under an alternative diagnostic code relating to disabilities of the elbow and forearm.  However, the evidence of record does not show ankylosis, forearm flexion limited to 100 degrees with extension limited to 45 degrees, joint fracture, nonunion of the radius and ulna, impairment of the radius or ulna, or impairment of the supination and pronation.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5208, 5209, 5210, 5211, 5212, 5213 (2015).  Accordingly, higher disabilities ratings are not warranted under an alternative diagnostic code.



IV.  Extraschedular Consideration

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular ratings inadequate.  As determined above, the Veteran's service-connected bilateral wrist and elbow tendonitis have been manifested by pain, swelling, decreased manual dexterity, problems lifting and carrying, and non-compensable limitation of motion.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability pictures represented by the assigned schedular ratings.

Additionally, the Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning disability ratings in excess of those already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

V.  Entitlement to TDIU prior to July 27, 2011

The above-captioned increased rating claims were received in November 2006.  In July 2011, the Veteran filed a claim of entitlement to TDIU, which was subsequently granted, effective July 27, 2011.  However, as previously noted, a claim of entitlement to TDIU is part of an increased rating claim when such claim is raised by the record.  In this case, the Board finds that a TDIU claim has been raised in connection with the above-captioned increased rating claims prior to July 27, 2011.

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  When determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: (1) disabilities of both upper or lower extremities, including the application of the bilateral factor; (2) disabilities from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple injuries incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a) .

For the period on appeal prior to July 27, 2011, service connection was in effect for a depressive disorder, rated as 50 percent disabling; degenerative lumbar spine low back pain, rated as 40 percent disabling; a right knee meniscal injury, rated as 20 percent disabling; left and right wrist tendonitis, each assigned a non-compensable rating prior to April 21, 2010, and a 10 percent rating as of April 21, 2010; left and right elbow tendonitis, each assigned a non-compensable rating prior to April 21, 2010, and a 10 percent rating as of April 21, 2010; peptic ulcer disease, assigned a non-compensable rating prior to April 13, 2011, and a 10 percent rating as of April 12, 2011; and a left lung mass, status post left upper lobectomy, assigned a non-compensable rating.  The Veteran's combined disability rating was 80 percent prior to April 21, 2010, and 90 percent beginning April 21, 2010.  Thus, the Veteran's combined disability rating met the minimum schedular criteria for TDIU throughout the entire period on appeal.  See 38 C.F.R. § 4.16(a).

The record shows that the highest level of education attained by the Veteran is four years of high school.  After his retirement from the military in October 1996, the Veteran spent most of his career working as a supervisor for a poultry company until he retired in May 2005.

During a January 2007 VA examination, the Veteran reported retiring from his job as a turkey factory manager because he was eligible by age and duration of work as well as his multiple physical conditions.  During another VA examination conducted in January 2007, the Veteran reported retiring from his job as a food processing manager due to his physical problems, primarily his lower back pain.  

During an August 2008 VA examination, the Veteran reported being unable to continue working as a turkey shipping supervisor due to his low back pain and other physical conditions.
 
During an April 2010 VA examination, the Veteran reported retiring in 2005 due to the combination of his physical conditions and depression.

In August 2011, the Veteran underwent a VA examination to assess whether his service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment.  The Veteran reported medically retiring from his most recent job due to back and knee conditions and depression.  It was noted that the Veteran's service-connected orthopedic disabilities resulted in pain, decreased mobility, problems lifting and carrying, and increased tardiness and absenteeism at work.  The examiner opined that the Veteran "is able to obtain and secure a financially gainful job of sedentary type with the opportunity to have time for stretching every 20 minutes."  

In April 2012, the RO determined that the Veteran's service-connected disabilities prevented him from maintaining substantially gainful employment consistent with his education and occupational experience and granted TDIU from July 27, 2011, the date his TDIU application was received.  However, the record shows that the Veteran was unemployed due to his service-connected disabilities throughout the entire period on appeal.  Moreover, his combined disability rating met the minimum schedular criteria for TDIU throughout the period on appeal.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that TDIU is warranted for the entire period on appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

A compensable rating for left wrist tendonitis prior to April 21, 2010, is denied.

A rating in excess of 10 percent for left wrist tendonitis on or after April 21, 2010, is denied.

A compensable rating for right wrist tendonitis prior to April 21, 2010, is denied.

A rating in excess of 10 percent for right wrist tendonitis on or after April 21, 2010, is denied.

A compensable rating for left elbow tendonitis prior to April 21, 2010, is denied.

A rating in excess of 10 percent for left elbow tendonitis on or after April 21, 2010, is denied.

A compensable rating for right elbow tendonitis prior to April 21, 2010, is denied.

A rating in excess of 10 percent for right elbow tendonitis on or after April 21, 2010, is denied.

TDIU is granted for the entire period on appeal prior to July 27, 2011, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In November 2006, the Veteran filed a claim of entitlement to service connection for a bilateral knee disorder, which he asserted was directly related to service.  In a March 2007 rating decision, service connection was granted for a right knee disorder and denied for a left knee disorder.  In a July 2014 written statement, the Veteran alternatively asserted that his left knee disorder was secondary to his service-connected right knee disorder.  

During a January 2007 VA examination, the Veteran reported progressively worsening bilateral knee pain, but did not remember the exact date of onset.  The examiner indicated that the Veteran's service treatment records showed treatment for a superficial trauma and laceration to the right knee in 1983 and a right knee medial meniscal tear in 1991, but there was no evidence of treatment for a left knee disorder.  A physical examination revealed bilateral knee pain, stiffness, and instability.  Imaging studies of both knees revealed mild degenerative osteoarthritic changes, retropatellar effusion, and mucinous degeneration of the posterior horn of the medial meniscus, bilaterally.  The examiner indicated that for both knees, bone density appeared normal for the Veteran's age; joint spaces were grossly symmetric; and there was no significant osteophyte formation, bony erosions, or  suprapatellar effusion.  The impression was no significant radiographic bone abnormality identified in either knee.  The diagnoses were bilateral meniscal injury (posterior horn of the medial meniscus) and bilateral knee pain.  In response to the question of "whether or not the claimed right wrist condition, and bilateral knee conditions are related to treatment during military service," the examiner indicated that it "is at least as likely as not (50/50 probability) caused by or a result of."  In support of this, the examiner provided the following rationale:

There is evidence [in the] claim[s] folder about [a] right knee condition in term[s] of [a] meniscal injury.  But in view that the condition was observed in both knees, it is more likely to be related to a normal process of aging.  

The January 2007 VA examiner's rationale appears to support an opinion that both of the Veteran's knee disorders are related to the normal aging process.  However, service connection was granted for a right knee disorder based on this opinion, and the examiner answered "is at least as likely as not . . . caused by or a result of" when asked whether "bilateral knee conditions are related to treatment during military service."  Thus, it is not clear what the January 2007 VA examiner's opinion is, particularly with respect to the Veteran's left knee.  As such, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination and obtain a medical opinion with an adequate rationale addressing the etiology of a left knee disorder.  See Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination when developing a service-connected claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).  Moreover, a review of the Veteran's service treatment records reveals a July 1996 report of medical history showing that prior to his retirement, the Veteran reported swollen and painful joints in both lower extremities and occasional locking in both knees, such that he could not work or stand up.  He further indicated that this problem began around 1986 and continued to exist at the time of his retirement medical examination.  Accordingly, on remand, the VA examiner must specifically consider and address this evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).   

In August 2014, the Board remanded the Veteran's service connection claim for a left knee disorder in order to obtain another VA examination and medical opinion addressing secondary service connection.  During a March 2015 VA examination, the Veteran reported occasional left knee giving way and left knee pain, which worsened when changing between sitting and standing positions.  It was noted that the Veteran regularly used a cane due to right knee pain.  The examiner opined that a left knee disorder was not caused or aggravated by the Veteran's service-connected right knee meniscal injury, and provided the following rationale:

There is no objective evidence of bilateral knee instability during today's examination.  [The] Veteran present[ed] to [the] examiner['s] medical room with [a] normal gait pattern without using any assistive devices (no weight shifting or antalgic gait pattern during [the] evaluation).  [The] right and left knee conditions are not related pathophysiologically nor anatomically to each other.  I agree with [the January 2007 VA examiner's] opinion . . . regarding [the Veteran's] bilateral knee condition.  He reports that [the] knee condition (left knee 'meniscus degeneration of the posterior horn of the medial meniscus' meniscal injury) is more likely related to normal aging process.

In rendering the above opinion, the March 2015 VA examiner relied, at least in part, on the fact that the Veteran ambulated without assistance during the VA examination and that there was no evidence of an antalgic gait pattern.  However, the March 2015 VA examination report indicates that the Veteran regularly ambulated with a cane due to right knee pain.  Moreover, VA treatment records dated January 2007 through February 2015 contain numerous references to an antalgic gait and the fact that the Veteran ambulated with a cane.  See Reonal, 5 Vet. App. at 460-61.  Therefore, the Board finds that a remand is necessary in order to obtain a new medical opinion as to secondary service connection which addresses this evidence.  

With respect to the appeal of the initial rating assigned to the Veteran's service-connected left lung mass, status post left upper lobectomy, the record shows that a non-compensable rating assigned pursuant to the criteria set forth in 38 C.F.R. 
§ 4.97, Diagnostic Code 6844, relating to post-surgical residuals of a lobectomy.  With limited exceptions, which do not appear to be implicated in this case, the Rating Schedule provides that pulmonary function tests (PFTs) are required to evaluate certain respiratory disorders, including those rated under Diagnostic Code 6844.  See 38 C.F.R. § 4.96(d) (2015).

The Veteran underwent VA examinations in January 2007, August 2008, and April 2010.  However, the record does not show that the Veteran ever received PFT testing.  As PFTs are required to evaluate the Veteran's left lung mass, status post left upper lobectomy, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination that includes PFT testing.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate examination to determine whether a left knee disorder is related to his military service or a service-connected disability.  The electronic claims file must be made available to an appropriate examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted. 

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide opinions as to: 

(a) whether a left knee disorder was incurred in or due to the Veteran's active duty; 

(b) whether a left knee disorder was caused by the Veteran's service-connected right knee meniscal injury' and

(c) whether a left knee disorder was aggravated by the Veteran's service-connected right knee meniscal injury.  

In doing so, the examiner must specifically consider and discuss the following evidence: 

(a) a July 1996 report of medical history showing that the Veteran reported swollen and painful joints in both lower extremities and occasional locking in both knees prior to his  retirement from the military; and

(b) VA treatment records from 2007 through 2015 indicating that the Veteran had an antalgic gait and ambulated with a cane.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The Veteran must be afforded an appropriate examination, which includes PFT testing, to determine the current severity of his service-connected left lung mass, status post left upper lobectomy.  The electronic claims file must be made available to an appropriate examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted. 

The examiner must administer a complete PFT study, to include the ratio of Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), and the maximum exercise capacity expressed in terms of ml/kg/min oxygen consumption with or without cardiorespiratory limitations. In so doing, the examiner must administer post-bronchodilator studies unless it is determined that pre-bronchodilator studies are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why this is so.  The examiner must also determine if the Veteran has cor pulmonale or pulmonary hypertension, and identify whether he requires outpatient oxygen therapy.  With respect to the PFT results, the examiner must indicate if there is a margin for error and, if so, what that margin is for each of the reported values.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a left knee disorder and the appeal as to the initial rating assigned to the Veteran's service-connected left lung mass, status post left upper lobectomy, must be re-adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at 


(CONTINUED ON NEXT PAGE)
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


